Citation Nr: 0322758	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  03-06 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability evaluation for compensation 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from June 1946 to September 
1947.  

This matter comes before the Board of Veterans' Appeals (VA) 
on appeal from a rating decision entered in May 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, denying the veteran's claim of 
entitlement to a total disability evaluation for compensation 
based on individual unemployability (TDIU).  

In August 2003, the veteran moved the Board to advance his 
case on its docket, based on his advancing age.  Such motion 
was thereafter granted by the Board. 


REMAND

In his VA Form 9, Appeal to the Board of Veterans' Appeals, 
received by the RO in February 2003, the veteran initially 
indicated that he had been hospitalized at a private facility 
in January 2003 for evaluation and treatment of a cardiac 
disability.  He further stated that he had undergone cardiac 
surgery, and that he was scheduled for further evaluation in 
the very near future to determine whether a defibrillator 
should be implanted.  Such information was subsequently 
interpreted by the RO to be a claim for entitlement to a 
temporary total rating under 38 C.F.R. § 4.30, which was 
adjudicated by the RO in a rating decision of March 2003.  

VA has a duty to consider all issues reasonably raised by the 
record, and the information communicated by the veteran 
through his substantive appeal.  The subsequent submission of 
evidence in March 2003 raises a claim for increase for his 
service-connected heart disorder.  That issue is inextricably 
intertwined with the TDIU matter now before the Board.  
Further action by the RO regarding the veteran's increased 
rating claim is therefore required, prior to consideration of 
the veteran's TDIU entitlement.  

Notation is also made that, following its issuance of a 
supplemental statement of the case (SSOC) in February 2003, 
the RO in March 2003 received additional medical evidence 
relating to a period of private hospital care in January 2003 
for evaluation and treatment of his cardiac disability.  In 
addition, the veteran also submitted at that time a VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, specifically relating to 
cardiac treatment received from three private physicians in 
January 2003.  It is not, however, subsequently demonstrated 
that the RO attempted to contact the physicians in question 
in order to obtain pertinent treatment records, nor is it 
shown that an SSOC was issued as to that pertinent evidence 
received in March 2003.  

It, too, is noteworthy that the veteran submitted pertinent 
medical evidence directly to the Board on March 28, 2003.  
This was returned by the Board to the RO.  That evidence was 
initially received by the RO on April 16, 2003, a date 
preceding the RO's May 2003 correspondence informing the 
appellant of the appeal's certification to the Board.  
Notwithstanding the veteran's submission of a waiver of 
initial RO consideration of that evidence, the RO was 
required to prepare and furnish him an SSOC.  This was not 
done, and, as such, corrective action is needed.  

There likewise is additional evidentiary development 
required, to include obtaining pertinent records from the 
three private physicians referenced by the veteran in his 
March 2003 authorization for release of medical records.  
Further medical examination and opinion are likewise found to 
be of assistance in this instance. 

For the reasons set forth above, this matter is REMANDED to 
the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), and its implementing 
regulations are completed as to the 
issues of the veteran's entitlement to an 
increased rating for rheumatic heart 
disease with mitral insufficiency and to 
a TDIU.  In particular, the RO should 
ensure that the notification requirements 
and development procedures now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), as well as the implementing 
regulations, are fully complied with and 
satisfied.  This includes specifically 
notifying the veteran in writing 
precisely what evidence, if any, will be 
obtained by him and precisely what 
evidence, if any, will be retrieved by 
VA.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  By the same letter, the RO must also 
advise the veteran of the evidence needed 
to substantiate his claim for increase 
for rheumatic heart disease with mitral 
insufficiency, including, but not limited 
to, the criteria for the assignment of a 
100 percent rating under 38 C.F.R. 
§ 4.104, Diagnostic Code 7000 (2002).  In 
addition, he should be instructed as to 
the evidence he needs to submit to 
substantiate his claim for a TDIU; 
namely, that showing that his service-
connected disability, alone, renders him 
unemployable.  The veteran should also be 
instructed of his right to submit any 
additional argument and/or evidence in 
support of such claims, with any such 
evidence being either of a lay or medical 
variety.

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for his service-connected 
rheumatic heart disease with mitral 
insufficiency since 2001.  The 
approximate dates of any such evaluation 
or treatment should also be provided, to 
the extent possible.  

Upon receipt of the foregoing 
information, and upon obtaining any 
needed authorization, the RO should 
obtain copies of pertinent evaluation and 
treatment records not already on file 
which were compiled by VA and non-VA 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  Such efforts 
must include actions to obtain all 
pertinent records not already on file 
from those three providers listed in the 
VA Form 21-4142 received by the RO on 
March 25, 2003.

Any and all pertinent VA treatment 
records not already on file must be 
obtained regardless of whether the 
veteran responds to the foregoing 
request.  All such records obtained must 
be added to the claims folder.

4.  Thereafter, the veteran should be 
afforded a VA cardiology examination for 
the purpose of determining the nature and 
severity of his service-connected 
rheumatic heart disease and its impact on 
his employability.  The claims folder 
must be made available to the examining 
cardiologist for review prior to any 
examination and the cardiologist must 
reference in his/her report whether in 
fact the claims folder was reviewed.  
Such examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all service connected 
cardiac disability present.  All 
applicable diagnoses must be fully set 
forth.  

The cardiologist must answer each of the 
following:

(a)  Is a current, active 
infection due to rheumatic 
heart disease, with valvular 
heart damage present, or 
absent? If an active infection 
is present, describe the 
therapy undertaken for its 
management and, as applicable, 
the beginning and ending dates 
of such therapy?  

(b)  Are there findings present 
or absent on physical 
examination or by 
echocardiogram, Doppler 
studies, or cardiac 
catheterization indicative of 
chronic congestive heart 
failure; or a workload of three 
metabolic equivalents (METs) or 
less resulting in dyspnea, 
fatigue, angina, dizziness, or 
syncope; or left ventricular 
dysfunction with an ejection 
fraction of less than 30 
percent?

(c)  Is it at least as likely 
as not that the veteran's 
service-connected rheumatic 
heart disease with mitral 
insufficiency, alone, renders 
him unemployable?  

Use by the examiner of the 
italicized language in 
responding is required.  

As to (a), (b), and (c) above, 
the cardiologist must attempt 
to differentiate, to the extent 
feasible, the manifestations of 
the veteran's service-connected 
rheumatic heart disease with 
mitral insufficiency from that 
of any nonservice-connected 
cardiovascular disorder, 
including atherosclerotic heart 
disease.  If such a 
differentiation is not 
possible, the examiner is asked 
to affirmatively indicate that 
fact and the reason(s) 
therefor.  

5.  Thereafter, the RO should undertake 
any other development deemed appropriate 
regarding the veteran's claim for 
increase for his rheumatic heart disease 
with mitral insufficiency prior to the 
initial adjudication of such claim based 
on the all of the evidence on file and 
all governing legal authority.  In the 
event that the benefit sought continues 
to be denied, the veteran and his 
representative must be notified of the 
action taken and of all appellate rights.  
Should this claim be denied, the veteran 
is advised that the initiation of an 
appeal by the filing of a notice of 
disagreement and the subsequent 
perfection of that appeal is required 
should he desire review of such claim by 
the Board at a subsequent point in time.  

6.  Lastly, the RO should readjudicate 
the veteran's TDIU claim, based on all 
the evidence of record, including that 
received into the record in March and 
April 2003, and all governing legal 
authority.  In the event that the benefit 
sought on appeal continues to be denied, 
the veteran and his representative must 
be furnished an SSOC citing all pertinent 
evidence and dispositive legal authority.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.  The RO must ensure that 
the duties to notify and assist the 
appellant have been fully complied with.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claims in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

